DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s amendment filed on January 10, 2022 and wherein the Applicant has amended claims 1-2, 4, 7-9, 11, 13-14.
In virtue of this communication, claims 1-15 are currently pending in this Office Action.

Response to Remarks and Reasons for Allowance
With respect to the objection of claims 1-12 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 8 in Remarks filed on January 10, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-12 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 1-6 of page 10 and paragraphs 1-7 of page 11 in Remarks filed on January 10, 2022, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, has been withdrawn. For the at least similar reasons described in claim 1 above, the prior art rejection of other independent claims 13, 14 and dependent claims 2-12, 15, as set forth in the previous Office Action, has been withdrawn.

Allowable Subject Matter
Claims 1-15 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESHUI ZHANG/
Primary Examiner, Art Unit 2654